ACCEPTED
                                                                                                               14-15-00170-CV
                                                                                                 FOURTEENTH COURT OF APPEALS
                                                                                                             HOUSTON, TEXAS
                                                                                                          4/13/2015 2:15:14 PM
                                                                                                           CHRISTOPHER PRINE
                                                                                                                        CLERK




                                                   14-15-00170-CV
                                           No.__________
                                                                                   FILED IN
                                                                            14th COURT OF APPEALS
                                                                               HOUSTON, TEXAS
HINDU ASHRAM INC.,                                      §      IN THE COURT OF APPEALS
          Plaintiff,                                    §                   4/13/2015 2:15:14 PM
                                                        §                   CHRISTOPHER A. PRINE
                                                                                     Clerk
vs.                                                     §            JUDICIAL DISTRICT
                                                        §
SANJAY MATHUR, SEEMA MATHUR,                            §
AND THE HEIRS OF RAMESH S.
MATHUR                                                         HARRIS COUNTY,          TEXAS
         Defendant.                                     §


             PLAINTIFF’S MOTION TO VACATE APPEAL AND TO REMAND

TO THE HONORABLE UNITED STATES DISTRICT COURT:

        NOW COMES         Plaintiff,         Sanjay         Mathur,     Seema    Mathur,          and     the

heirs    of Ramesh Mathur,                Movant herein,             pursuant to Tex.            Rules     of

Appellate          Procedure     §    10.1(a),       and       files    this    Motion       To    Vacate

Appeal       and    To    Remand      this       action       previously        removed          from     the

District Court,           Fort Bend County,                 Texas,    and states as          follows:

                                     I.    PROCEDURAL HISTORY

        A.     The       court   granted         Plaintiff’s          motions    for        traditional

and   no-evidence          summary         judgements          on    September        24,    2013.        The

court    denied Defendant’s traditional                        and no—evidence motions                    for

summary       judgment       that         same   day.        Defendant        filed     a    Notice        of

Appeal on February 27,                2015.      Hereinafter,           referred as         “Notice of

Appeal” Exhibit A.           Therefore,           Plaintiff’s claims survived summary

judgement          and    Defendants’s             counter-claims             failed        in     whole.

Plaintiff would ask this                   court    to vacate          this    action       and    remand




PLAINTIFF’S MOTION        TO VACATE APPEAL AND          TO REMAND                                  Page   1
the     case back to the trial court as                              summary judgment proceedings

were interlocutory.

                                 II.        ARGUMENT AND AUTHORITY

        A.      Plaintiff further shows that Defendant had no plausible

basis     for claiming that this                    court has              jurisdiction on any basis

that         would       take        precedence                 as        summary         judgments             were

interlocutory.              Plaintiff’s         motion           for       summary       judgement         was     an

interlocutory appeal not subject to Tex.                                       Civ.    Prac.    & Re.      Code §

51.014.         Therefore,              “unless            an         interlocutory                 appeal         is

specifically           authorized              by     statute                  (mentioned       above),           the

appellate           court     has    no      jurisdiction.                 The     jurisdiction            of     the

(appellate)            courts          is      limited               to        final      orders.”           Qwest

Communications              Corp.      V.    AT&T     Corp.,              24 S.W.3d 334,       335        (Tex.

2000)

        As such,       the notice of appeal is inadequate due to the court

granting       the     Plaintiff’s            Motion       for        Summary         Judgment.       On     March

25,    2015,    Plaintiff requested to                     counsel methods of resolutions;

however,       to date        Plaintiff has           received no                 response.         Hereinafter

referred        as     “Certificate             of        Conference               Letter”          Exhibit        B.

Therefore       in    light     of     above        facts,           Plaintiff         respectfully moves

this    court to order any appropriate                               sanctions         including,       but not

limited       to,    ordering        Defendant            to     pay       the    amount       of    reasonable

expenses       incurred by           Plaintiff         in       preparing             and presenting            this

motion,        including        reasonable           attorney’s                  fees.    This       motion        is



PLAINTIFF’S     MOTION      TO VACATE APPEAL        AND    TO    REMAND                                    Page   2
presented          to   the     court     in     accordance        with   rule    TEX.     RULE    OF

APPELLATE PROC.            10(a) (5).

        B.      Plaintiff          further        respectfully       moves       this     court    to

order        Defendant        to    pay     all     costs,       expenses        and     reasonable

attorney’s         fees    incurred by Plaintiff as a result of the removal

action as for filing and prosecution of the appeal in culmination

with    ignoring        reasonable        request       to    remand equates       to     frivolous

litigation.

        WHEREFORE          PREMISES        CONSIDERED,          Plaintiff,        Ramesh        Saran

Mathur,      prays      that the Court abstains                from hearing this cause of

action       and    remands        the    same    to    the    District     Court,       Fort    Bend

County County,            Texas,     for resolution on the merits,                     for recovery

of     all    costs       and      disbursements,             including     attorney’s          fees,

incurred by reason of the removal proceedings;                            and for such other

and further relief to which Plaintiff may be justly entitled.

                                                  Respectfully submitted,




                                                 By:         c4ilA
                                                 Sanjay S. Mathur
                                                 Attorney-in-Charge
                                                 Texas Bar No. 00794245
                                                 EMail:   sanjay@mathurlawoffices.com
                                                 2989 N. Stemmons Freeway
                                                 Suite 1000
                                                 Dallas, Texas 75247
                                                 Tel. (214) 378—8880
                                                 Fax. (214) 378—8890
                                                 Attorney for Plaintiff
                                                 Rarnesh Saran Mathur




PLAINTIFF’S MOTION        TO VACATE APPEAL AND         TO REMAND                            Page   3
                              CERTIFICATE OF CONFERENCE

      This     is   to    certify that       on March 25,    2015,    the       undersigned

attorney conferred with Marilyn Vilandos in good faith to resolve

the   issues    surrounding          this    matter   without     court    intervention,

however      those        attempts    failed    because     of    lack     of     response.

Therefore,          the     matter      is     presented     to      the        Court   for

determination.




                                             Sanjay S.   Mathur
                                                                                                      F1Ll COPY


         Justices                                                                                          Chief Justice
    WILLIAM J. BOYCE                                                                                  KEM THOMPSON FROST
   TRACY ClIIusToPIlEI
  MARTIIA HILL JAMISON                                                                                        Clerk
    ShARON MCCALLY
                                                                                                      CIIRISTOPIIER A. PRINE
     J. BRETT BusBY
     JOHN DONOvAN
     MARC W. BROWN
                                         3irnzrtØ nw1 utipab                                           Ph hONE 7 3-274-2800

         KEN WISE                                   301 Fannin, Suite 245
                                                    1-louston, Texas 77002

                                                  Monday, March 02, 2015

      Sanjay Mathur                                             John Cameron Stevenson
      Mathur Law Offices, P.C.                                  Mathur Law Office PC
      Mathur Law Building                                       2989 N. Stemmons Freeway Suite 1000
      2989 N. Stemmons Freeway, Suite 1000                      Dallas, TX 75247
      Dallas, TX 75247-6102
      *
        DELIVERED VIA E-MAIL *

      Marilyn Vilandos
      3100 Weslayan, Suite 372
      Houston, TX 77027
      *
        DELIVERED VIA E-MAIL              *



      RE:           Court of Appeals Number:      14-15-00170-CV
                    Trial Court Case Number:      12-DCV-201944

      Style:        Hindu Ashram, Inc.
                    V.
                    Sanjay Saran Mathur, Seerna Mathur and The Heirs of Ramesh S. Mathur

             The district clerk has advised this court that a notice of appeal was filed in this case. Upon
      assignment of this case to the Court of Appeals, a $195.00 filing fee is now due by the filing party.

               This court has a mediation program. Upon perfecting an appeal, the appellant must complete and
      file a dockcting statement which contains a mediation section. The appellee must also complete and filc
      the Court’s mediation docketing statement. Both appellant and appellee must file their statements within
      15 days of the date of this letter. Failure to comply will be deemed an affirmative response to mediation
      on behalf of the non-filing party. Our court’s docketing statement and mediation docketing statement are
      available on the court’s website at www.txcourts.gov/l4thCOA.

             Pursuant to this Court’s Local Rule 6, all attorneys are required to provide the Court with a valid
     e-mail address when submitting any document to the Court. Notices or othcr communications about this
     case will be delivered via email in lieu of mailing paper documents. Paper copics of notices or other
     communications about this case can be obtained by a party upon written request. Effective December 1,
     2012, Rule 9 of the Texas Rules of Appellate Procedure require that all computer generated documents
     filed with the Court must be in a typeface no smaller than 14-point and must include a certificate of
     compliance stating the word count of the document being filed. Failure to comply will result in your
     document being rejected.


                                                                  CHRISTOPHER A. PRINE, CLERK



EXHIBIT A

                                                                  Deputy Clerk
                   MATHuR                      LAW                DFFGES
                       A     PROFESSIONAL              CORPORATION              OF
              ATTORNEYS                        AND             COUNSELORS

March 25,     2015


Marilyn Vilandos
3100 Weslayan, Suite 372
Houston, Texas 75247—6102

Via Fax    (713)     214—255—9992


     Re:     Hindu Ashram, Inc. v. Sanjay Saran Mathur,                        Seema Mathur and
             The Heirs of Ramesh S. Mathur

Dear Ms.    Vilandos:

I have tried calling your office on several occasions of which the
following dates include: March 16 (called twice; left voice message);
March 17 (secretary stated and informed me that Vilandos is on vacation
for the week and that I should expect a return call); March 19, and
March 23.   Each time I have left a voice message; however as previously
stated on March 17, I received instructions that there would be a return
call.

However, to date, we have received no response.  The purpose of my calls
was to confer with you that the appellate court has no jurisdiction on
the appeal.  Reasons being that our claims against your client survived
summary judgment despite the fact that your client’s claims failed.  As
such, the judgment was interlocutory and not subject to appeal.

At this point we will file to vacate the judgment.   We can do this by
agreement with an agreed order to vacate and remand or we can do this by
written motion.   If you do not agree to vacate the appeal and remand for
a trial on our claims in the next seven days, we will fiLe a Motion to
Vacate and Remand. Along with this motion we will Request for Attorney’s
and Sanctions as we would have to conclude that your lack of
responsiveness to this most obvious issue is frivolous, unmerited and
based to harass and cost my client money.

We look forward to your written response within the time allotted in
this letter.

Sincerely




Christy M.    White



                                        MA-i-HUR   LAW BUILDINE
                   2959 N.   STEMMONS   FRwy, SUITE    1 DDD   DALLAS, TEXAS   75247
                           PHoNE: (21 4) 37$-BBBD      FAX:   (21 4) 376aB9D
                                    WWW.MATHURLAWOFFICES.COM